256 F.2d 888
PURITAN CHURCH BUILDING FUND, Harrison Parker and Edith S. Parker, Trustees, Appellants,v.UNITED STATES of America et al., Appellees.
No. 14341.
United States Court of Appeals District of Columbia Circuit.
Argued May 15, 1958.
Decided June 12, 1958.

Appeal from the United States District Court for the District of Columbia; John J. Sirica, District Judge.
Mr. Reginald B. Jackson, Washington, D. C., for appellants.
Mr. Charles B. E. Freeman, Atty., Dept. of Justice, of the bar of the Supreme Judicial Court of Mass., pro hac vice, by special leave of court, with whom Asst. Atty. Gen. Charles K. Rice, Messrs., Oliver Gasch, U. S. Atty., Edward P. Troxell, Principal Asst. U. S. Atty., and Lee A. Jackson, Atty., Dept. of Justice, were on the brief, for appellees. Mr. Harold D. Rhynedance, Jr., Asst. U. S. Atty., also entered an appearance for appellees.
Before EDGERTON, Chief Judge, and MARTIN, Circuit Judge of the Sixth Circuit,* and FAHY, Circuit Judge.
PER CURIAM.


1
The District Court rightly dismissed this action on the ground of res judicata. Puritan Church of America v. Commissioner, 93 U.S.App.D.C. 129, 209 F.2d 306, certiorari denied 347 U.S. 975, 74 S. Ct. 787, 98 L. Ed. 1115.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to the provisions of Section 291(a), Title 28, U.S.Code